Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Non-Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, and 14-19 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robles et al. (US 20160075452) referred herein after as Robles.
Claim 1:
Robles discloses
An apparatus, comprising:
a satellite deployment mechanism, wherein the satellite deployment mechanism includes: an enclosure having at least one door; 
a lift table implemented within the enclosure; and a spring arranged to apply force to the lift table; 
(see Robles FIG. 6, table 312, spring 320, 326)

    PNG
    media_image1.png
    765
    619
    media_image1.png
    Greyscale


(see Robles [0005] and FIG 11…” the satellite may tumble after separation from the launch vehicle [spacecraft]. For example, some deployment systems for satellites use explosive bolts or multiple pusher springs to separate the satellite from the launch vehicle [spacecraft]. “)


    PNG
    media_image2.png
    492
    528
    media_image2.png
    Greyscale


(see Robles [0026] and FIGS. 6, 11 (above)…”apply different amounts of force to the satellite. For example, explosive bolts, springs, dampeners, and other devices may provide different amounts of force when used to release a satellite from a platform for deployment of the satellite“)
Claims 2, 15:
Robles discloses
a guiding mechanism configured to cause the force to be applied to the lift table in a single direction that is perpendicular to a surface of the lift table irrespective of a center of mass of the one or more satellites.
(see Robles [0077] and FIGS. 5, 6…”In this illustrative example, base 312 moves in the direction of arrow 354 along guide rail 504. Guide rail 504 constrains movement of base 312 along axis 506. Guide rail 504 aids in reducing transverse motion in a direction orthogonal to arrow 354”).

    PNG
    media_image3.png
    753
    617
    media_image3.png
    Greyscale

Claim 3:
Robles discloses
a guiding mechanism configured to cause the force to be applied to the lift table in a single direction that is perpendicular to a surface of the lift table irrespective of a shape of one or more satellites.
(see Robles [0113] and FIGS 5, 6…”the space structure deployment system has been described with respect to a particular size of satellite having a cube shape. Other illustrative embodiments may be applied to other sizes and shapes of satellite or other types of space structures “)
Claim 4:
Robles discloses
a separation mechanism configured to restrain the at least one door to a shut position, and further configured to release the door responsive to receiving an electrical signal.
(see Robles [0075]…and FIG. 3 ” When door 310 is closed, the locking mechanism prevents biasing system 352 from moving base 312. In the illustrative example, the locking mechanism secures base 312. In other illustrative examples, the locking mechanism may prevent biasing system 352 from applying a force to move base 312. In this illustrative example, the locking mechanism may be, for example, a burn wire, an actuator, or some other suitable mechanism that is activated to allow biasing system 352 to move base 312 from the first position to a second position when door 310 is in the open position.  “)

    PNG
    media_image4.png
    685
    486
    media_image4.png
    Greyscale

Claim 5:
Robles discloses
the enclosure is configured to restrain the one or more satellites when the at least one door is in the shut position.
(see Robles [0075]…and FIGS. 3, 11 [multiple satellites] ” When door 310 is closed, the locking mechanism prevents biasing system 352 from moving base 312. In the illustrative example, the locking mechanism secures base 312. In other illustrative examples, the locking mechanism may prevent biasing system 352 from applying a force to move base 312. In this illustrative example, the locking mechanism may be, for example, a burn wire, an actuator, or some other suitable mechanism that is activated to allow biasing system 352 to move base 312 from the first position to a second position when door 310 is in the open position.  “)
Claim 6:
Robles discloses
the portion of the spacecraft is an unmodified common berthing mechanism (CBM), wherein the mounting system is attached to the CBM.
(see Robles [0005] and FIGS. 5, 11…” the satellite may tumble after separation from the launch vehicle [spacecraft]. For example, some deployment systems for satellites use explosive bolts or multiple pusher springs to separate the satellite from the launch vehicle [spacecraft]. “)
Claims 9, 14:
Robles discloses
the mounting system is configured to mount a plurality of instances of the satellite deployment mechanism.
(see Robles FIG. 11 above)
Claim 10:
Robles discloses
the spring is configured to cause the lift table to eject one or more satellites from the enclosure at a specified velocity.
(see Robles [0078] and FIG. 5 which discusses specified velocity in the enclosure [setting acceleration] at various positions).
Claim 11:
Robles discloses
A method comprising: 
attaching a mounting mechanism to a portion of a spacecraft; mounting a satellite deployment mechanism to the portion of the spacecraft via the mounting mechanism, the satellite deployment mechanism including an enclosure having at least one door, a lift table within the enclosure, and a spring arranged to apply force to the lift table; placing at least one satellite within the enclosure;
(see Robles FIG. 6, table 312, spring 320, 326
see Robles [0005] and FIGS. 5, 11…” the satellite may tumble after separation from the launch vehicle [spacecraft]. For example, some deployment systems for satellites use explosive bolts or multiple pusher springs to separate the satellite from the launch vehicle [spacecraft].)
restraining the at least one satellite within the enclosure, wherein restraining the at least one satellite comprises holding the at least one door in a closed position.
(see Robles [0075]…and FIG. 3 ” When door 310 is closed, the locking mechanism prevents biasing system 352 from moving base 312. In the illustrative example, the locking mechanism secures base 312. In other illustrative examples, the locking mechanism may prevent biasing system 352 from applying a force to move base 312. In this illustrative example, the locking mechanism may be, for example, a burn wire, an actuator, or some other suitable mechanism that is activated to allow biasing system 352 to move base 312 from the first position to a second position when door 310 is in the open position.  “)
Claim 16:
Robles discloses
deploying the at least one satellite, wherein deploying the at least one satellite includes: opening the at least one door; ejecting the at least one satellite from the enclosure, wherein ejecting comprises the spring causing the lift table to move toward an opening in the enclosure caused by opening the at least one door. 
(see Robles [0077] and FIGS. 5, 6…”In this illustrative example, base 312 moves in the direction of arrow 354 along guide rail 504. Guide rail 504 constrains movement of base 312 along axis 506. Guide rail 504 aids in reducing transverse motion in a direction orthogonal to arrow 354”).

    PNG
    media_image3.png
    753
    617
    media_image3.png
    Greyscale

Claim 17:
Robles discloses
An apparatus comprising: 
a satellite deployment means for deploying a satellite, wherein the satellite deployment means includes: restraining means for restraining the satellite; and ejecting means for ejecting the satellite from the restraining means; and mounting means for mounting the satellite deployment means to a portion of a spacecraft.
(see Robles FIG. 6, table 312, spring 320, 326.
See Robles [0005] and FIGS. 5, 11…” the satellite may tumble after separation from the launch vehicle [spacecraft]. For example, some deployment systems for satellites use explosive bolts or multiple pusher springs to separate the satellite from the launch vehicle [spacecraft].)

    PNG
    media_image1.png
    765
    619
    media_image1.png
    Greyscale

Claim 18:
Robles discloses
the ejecting means includes: lifting means for lifting the satellite through an opening in the restraining means; forcing means for applying a force to the lifting means; and guiding means for guiding the lifting means.
(see Robles FIG. 6, table 312, spring 320, 326)
(see Robles [0077] and FIGS. 5, 6…”In this illustrative example, base 312 moves in the direction of arrow 354 along guide rail 504. Guide rail 504 constrains movement of base 312 along axis 506. Guide rail 504 aids in reducing transverse motion in a direction orthogonal to arrow 354”).
Claim 19:
Robles discloses
releasing means for causing the restraining means to discontinue restraining the satellite.
(see Robles [0075]…and FIG. 3 ” When door 310 is closed, the locking mechanism prevents biasing system 352 from moving base 312. In the illustrative example, the locking mechanism secures base 312. In other illustrative examples, the locking mechanism may prevent biasing system 352 from applying a force to move base 312. In this illustrative example, the locking mechanism may be, for example, a burn wire, an actuator, or some other suitable mechanism that is activated to allow biasing system 352 to move base 312 from the first position to a second position when door 310 is in the open position.  “)

    PNG
    media_image4.png
    685
    486
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robles et al. (US 20160075452) referred herein after as Robles, in view of Riskas (US 20180170586), referred herein after as Riskas. 
Claim 7:
Robles does not disclose
the mounting system further includes a bracket [200, 201] configured to be secured under ribs [209]  of a bulkhead of the CBM [210].
Riskas teaches
the mounting system further includes a bracket [200, 201] configured to be secured under ribs [209]  of a bulkhead of the CBM [210].
 (see Riskas FIGS. 2, 9 at 122 retention member [bracket], 133 rail [sliding], 900,901 satellite deployment systems and 920 baseplate [bulkhead] ).

    PNG
    media_image5.png
    470
    792
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    553
    781
    media_image6.png
    Greyscale

Therefore, from the teaching of Riskas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Robles to include the mounting system components as taught by Riskas in order to use securely hold the satellites in place until deployment.
Claim 8:
Robles discloses
the mounting system is configured to mount a plurality of instances of the satellite deployment mechanism.
(see Robles [0005] and FIGS. 5, 11…” the satellite may tumble after separation from the launch vehicle [spacecraft]. For example, some deployment systems for satellites use explosive bolts or multiple pusher springs to separate the satellite from the launch vehicle [spacecraft]. “).

Robles does not disclose
the bracket includes a sliding block [not identified in the FIGS.]   attached to base brackets, wherein the sliding block is configured to slide under the ribs to lock the base brackets in place.
Riskas teaches
the bracket includes a sliding block [not identified in the FIGS.]  attached to base brackets, wherein the sliding block is configured to slide under the ribs to lock the base brackets in place.
 (see Riskas FIGS. 2, 9 ).
 	Therefore, from the teaching of Riskas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Robles to include the bracket and sliding block mechanism as taught by Riskas in order to use securely hold the satellites in place until deployment and to use sliding blocks for low friction movement.  
Claims 12, 20:
Robles does not disclose

the portion of the spacecraft comprises a common berthing mechanism (CBM), and wherein the method further comprises securing a bracket of the mounting mechanism under ribs of a bulkhead of the CBM.
Riskas teaches
the portion of the spacecraft comprises a common berthing mechanism (CBM), and wherein the method further comprises securing a bracket of the mounting mechanism under ribs of a bulkhead of the CBM.
(see Riskas FIGS. 2, 9 at 122 retention member [bracket], 133 rail [sliding], 900,901 satellite deployment systems and 920 baseplate [bulkhead] ).
 Therefore, from the teaching of Riskas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Robles to include the spacecraft components as taught by Riskas in order to use securely hold the satellites in place until deployment.

Claims 13:
Robles does not disclose
the bracket includes a sliding block attached to base brackets, and wherein the method further comprises sliding the sliding block under the ribs to lock the base brackets in place.
Riskas teaches
the bracket includes a sliding block attached to base brackets, and wherein the method further comprises sliding the sliding block under the ribs to lock the base brackets in place.
 (see Riskas FIG. 2 ).
Therefore, from the teaching of Riskas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft system of Robles to include the above claim elements as taught by Riskas in order to use securely hold the satellites in place until deployment and to use sliding blocks for low friction movement
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3681	
	
	
	
	
	/TIMOTHY D COLLINS/            Supervisory Patent Examiner, Art Unit 3644